DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of US 11,089,360 B2.
Double Patent Analysis
The subject matter claimed in the instant application is fully disclosed in the patent claims and is covered by the patent claims since the patent and the application are claiming common subject matter, as follows:
Instant Application No.17/305116 Claims
US Patent No.11,089,360 B2 Claims
1. A method comprising: determining, by a computing system, that digital video fingerprint data representing media content being received by 
determining that digital video fingerprint data representing media content being rendered by a media presentation device matches reference video fingerprint data corresponding with multiple channels; responsive to at least the determining that the digital video fingerprint data matches the reference video fingerprint data corresponding with the multiple channels, performing disambiguation based at least in part on a determination that digital audio fingerprint data representing the media content being rendered by the media presentation device matches reference audio fingerprint data corresponding with just a single channel of the multiple channels, the disambiguation establishing that the media content being rendered by the media presentation device is media content of the single channel; and taking action based on the establishing that the media content being rendered by the media presentation device is media content of the single channel. (See also claim 1).

2. The system of claim 1, wherein the media content has a video track and an audio track, and wherein the digital video fingerprint data is fingerprint data McDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606 TELEPHONE (312) 913-0001representing the video track and the digital audio fingerprint data is fingerprint data representing the audio track.( See also claim 14)
3. The method of claim 1, wherein the digital audio fingerprint data represents at least a language track of the media content.
3. The system of claim 1, wherein the digital audio fingerprint data represents at least a language track of the media content.( See also claim 15)
4. The method of claim 1, wherein taking action based on the establishing that the media presentation device is receiving the media content on the single channel comprises causing presentation of supplemental channel-specific content in conjunction with the media content being received by the media presentation device.
5. The system of claim 1, wherein taking action based on the establishing that the media content being rendered by the media presentation device is media content of the single channel comprises causing the media presentation device to present supplemental channel-specific content in conjunction with the media content being rendered by the media presentation device.( See also claim 17)

6. The system of claim 5, wherein the supplemental channel-specific content includes at least one of a pop-up advertisement, a commercial break, or a channel-identification.( See also claim 18)
6. The method of claim 1, wherein the supplemental channel-specific content comprises an advertisement, and wherein causing presentation of the supplemental channel-specific content in conjunction with the media content being received by the media presentation device comprises causing presentation of the advertisement as a replacement for a portion of the media content.
7. The system of claim  5, wherein the 

supplemental channel- specific content 

comprises an advertisement,  and wherein 

causing the media presentation device 

present the supplemental channel-specific 

content in conjunction with the  media 

content being rendered by the media 

 presentation HULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001device comprises causing the

  media presentation to present the 

advertisement as a replacement for a 

 portion of the media content.
( See also claim 19)

7. The method of claim 1, wherein taking action
 based on the establishing that the media
 presentation device is receiving the media content

 advertisement in place of a portion of the media
 content.
wherein taking action based on the establishing that the media content being rendered by the media presentation device is media content of the single channel comprises inserting an advertisement in place of a portion of the media content.

A system comprising: a network communication interface; at least one processing unit; non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the at least one processing unit to carry out operations including: determining that digital video fingerprint data representing media content being rendered by a media presentation device matches reference video fingerprint data corresponding with multiple channels, responsive to at least the determining that the digital video fingerprint data matches the reference video fingerprint data corresponding with the multiple channels, performing disambiguation based at least in part on a determination that digital audio fingerprint data representing the media content being rendered by the media presentation device matches reference audio fingerprint data corresponding with just a single channel of the multiple channels, the disambiguation establishing that the media content being rendered by the media presentation device is media content of the single channel, and taking action based on the establishing that the media content being rendered by the media presentation device is media content of the single channel.

2. The system of claim 1, wherein the media content has a video track and an audio track, and wherein the digital video fingerprint data is fingerprint data 300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001representing the video track and the digital audio fingerprint data is fingerprint data representing the audio track.
10. The system of claim 8, wherein the digital audio fingerprint data represents at least a language track of the media content.
3. The system of claim 1, wherein the digital audio fingerprint data represents at least a language track of the media content.

4. The system of claim 1, wherein the digital audio fingerprint data represents at least one of background music or a sound effect.
12. The system of claim 8, wherein taking action based on the establishing that the media content being received by the media presentation device is media content of the single channel comprises causing presentation of supplemental channel-specific content in conjunction with the media content being received by the media presentation device.
5. The system of claim 1, wherein taking action based on the establishing that the media content being rendered by the media presentation device is media content of the single channel comprises causing the media presentation device to present supplemental channel-specific content in conjunction with the media content being rendered by the media presentation device.
13. The system of claim 12, wherein the supplemental channel-specific content includes at least one of a pop-up advertisement, a commercial break, or a channel-identification.
6. The system of claim 5, wherein the supplemental channel-specific content includes at least one of a pop-up advertisement, a commercial break, or a channel-identification.
14. The system of claim 12, wherein the supplemental channel-specific content comprises an advertisement, and wherein causing presentation of the supplemental channel-specific content in conjunction with the media content 
The system of claim 5, wherein the supplemental channel-specific content comprises an advertisement, and wherein causing the media presentation device to present the supplemental channel- specific content in conjunction with the media content being rendered by the media presentation TELEPHONE (312) 913-0001device comprises causing the media presentation to present the advertisement as a replacement for a portion of the media content.

8. The system of claim 1, wherein taking action based on the establishing that the media content being rendered by the media presentation device is media content of the single channel comprises inserting an advertisement in place of a portion of the media content.
16. The system of claim 8, wherein taking action based on the establishing that the media content being received by the media presentation device is media content of the single channel comprises recording presentation of the single channel for use in a channel ratings system.
9. The system of claim 1, wherein taking action based on the establishing that the media content being rendered by the media presentation device is media content of the single channel comprises recording presentation of the single channel for use in a channel ratings system.

10. The system of claim 1, wherein the system comprises the media presentation device.
18. The system of claim 8, wherein the system comprises an entity other than the media presentation device, wherein the digital video fingerprint data and the digital audio fingerprint data are generated by the media presentation device, and wherein the operations further include: receiving by the system from the media presentation device the digital video fingerprint data and the digital audio fingerprint data.
11. The system of claim 1, wherein the system comprises an entity other than the media presentation device, wherein the digital video fingerprint data and the digital audio fingerprint data are generated by the media presentation device, and wherein the operations further include: receiving by the system from the media presentation device the digital video fingerprint data and the digital audio fingerprint data.
19. The system of claim 18, wherein receiving by the system the digital audio fingerprint data occurs after the determining that the digital video fingerprint data matches reference video fingerprint data corresponding with the multiple channels.
12.  The system of claim 11, wherein receiving by the system the digital audio fingerprint data occurs after the determining that the digital video fingerprint data matches reference video fingerprint data corresponding with the multiple channels.
20. A non-transitory computer readable medium storing instructions executable by at least one processing unit to carry out operations including: 
A non-transitory computer readable medium storing instructions executable by at least one processing unit to carry out operations including: determining that digital video fingerprint data representing media content being rendered by a media presentation device matches reference video fingerprint data corresponding with multiple channels; responsive to at least the determining that the digital video fingerprint data matches the reference video fingerprint data corresponding with the multiple channels, performing disambiguation based at least in part on a determination that digital audio fingerprint data representing the media content being rendered by the media presentation device matches reference audio fingerprint data corresponding with just a single channel of the multiple channels, the disambiguation establishing that the media content being rendered by the media presentation device is media content of the single channel; and taking action based on the establishing that the media content being rendered by the media presentation device is media content of the single channel.


Similarly, Claims 1-10, 12-15 and 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 2-3,5-6,9-10 and 12-20 of US 10,631, 049 B2.
Similarly, Claims 1-3, 8, 10, 12, 16-17 and 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3, 10-17 and 20 of US 10149007 B2.
Similarly, Claims 1-4, 8-10, 12, 16-17 and 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3, 10-17 and 19-20 of US 9930406 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because, if allowed would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See also MPEP § 804.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20140007152-A1 to Pora et al.
US-20140115627-A1 to Lee et al.
US-8700194-B2 to Bauer et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-2723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424